DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings have been received on 11/07/2019 and these drawings have been objected to under 37 CFR 1.84 for the following reasons: lines, numbers and letters are not uniformly thick and well defined; and numbers and reference characters are not plain and legible for all figures, specifically figs. 1-6. New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because of the reasons stated above. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code (see para. [0097] of instant spec.). Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
Claim Objections
Claims 1, 3, 17 and 23 are objected to because of the following informalities:  
In claim 1, lines 6-7, the phrase “the distal portion of the catheter” should read “the distal portion of the catheter body” to maintain consistency in referring to the distal portion of the catheter body previously introduced.
In claim 1, line 16, the phrase “the distal portion of the catheter” should read “the distal portion of the catheter body” to maintain consistency in referring to the distal portion of the catheter body previously introduced.
In claim 3, line 2, the phrase “having an inflated axial length” should read “has an inflated axial length”.
In claim 3, lines 3-4, the phrase “the distal portion of the catheter” should read “the distal portion of the catheter body” to maintain consistency in referring to the distal portion of the catheter body previously introduced.
In claim 3, line 5, the phrase “a distal end of the catheter body” should read “the distal end of the catheter body” to refer to the distal end previously introduced.
In claim 17, lines 2-3, the phrase “the tool receptacle” should read “the receptacle” to consistently refer to the receptacle previously introduced.
In claim 23, lines 6-7, the phrase “the distal portion of the catheter should read “the distal portion of the catheter body” to maintain consistency in referring to the distal portion of the catheter body.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-9, 14-15 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 6, the claim recites “the tension member limiting distal advancement of the end of the catheter”. It is unclear whether “the end of the catheter” is referring to the distal end of the catheter body previously introduced, or referring to a new, separate portion/end of the catheter. Therefore, the scope of the claim is indefinite. For examination purposes, the phrase is interpreted to refer to the distal end of the catheter body previously introduced.
	Regarding claim 9, the claim recites “the shaft”. It is unclear whether the phrase is referring to the inner tubular shaft, the outer tubular shaft, or both shafts previously introduced. Therefore, the scope of the claim is indefinite. For examination purposes, the phrase is interpreted to refer to either the inner or outer shaft.
	Regarding claim 14, the claim recites “wherein the distal portion of the catheter body comprises a plurality of articulated segments”. It is unclear whether the plurality of articulated segments includes the articulated segment previously introduced, or is introducing new, separate articulated segments. Therefore, the scope of the claim is indefinite. For examination purposes, the phrase is interpreted to refer to the plurality of articulated segments including the articulated segment previously introduced.
	Regarding claim 15, the claim recites “wherein the articulated segment comprises an articulation balloon array”. It is unclear whether the articulated segment is referring to the plurality of articulated segments previously introduced, or introducing a new, separate articulated segment. Therefore, the scope of the claim is indefinite. For examination purposes, the phrase is interpreted to refer to at least one articulated segment of the plurality of articulated segments.
	Regarding claim 17, the claim recites “the outer tubular shaft”. There is insufficient antecedent basis for this limitation in the claim, since an outer tubular shaft has not been previously introduced. 
	Further, the claim recites “the inner shaft”. There is insufficient antecedent basis for this limitation in the claim, since an inner shaft has not been previously introduced. Therefore, the scope of the claim is indefinite. For examination purposes, the phrase is interpreted to refer to an inner shaft.
	Further, the claim recites “the tension member”. There is insufficient antecedent basis for this limitation in the claim, since a tension member has not been previously introduced. Therefore, the scope of the claim is indefinite. For examination purposes, the phrase is interpreted to refer to a tension member.
	Claims 7-8 are indefinite due to their dependencies on indefinite base claim 6.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Deem (US 2013/0231735 A1).
	Regarding claim 1, Deem discloses (abstract; paras. [0105]-[0150]; figs. 1-17) a catheter-based tool deployment system comprising: 

	a receptacle (delivery capsule 122 includes housing 268) for receiving a therapeutic or diagnostic tool along the distal portion of the catheter body (delivery capsule 122 deploys prosthetic device 150, paras. [0106] and [0113]); 
	a tubular sheath (distal sheath 270 and proximal sheath 272, para. [0113]; fig. 4) having a lumen slidably receiving the distal portion of the catheter therein (distal portion of catheter includes distal head assembly 300, which is slidably received within distal and proximal sheaths since the sheaths are slid during fluid actuation, para. [0122]); 
	a first fluid channel (fluid chamber 412, para. [0122]; fig. 6) and a second fluid channel (fluid chamber 410) extending axially along the catheter body (fig. 6); 
	a first actuator (fluid source delivered into fluid chamber 412 via fluid system 206, paras. [0110]-[0111] and [0122]) disposed along the distal portion in fluid communication with the first channel (fig. 6), the first actuator coupling the distal portion with the sheath so that, in response to fluid transmitted along the first channel, the first actuator drives the sheath axially between a first position over the receptacle and a second position axially offset from the first position such that the tool is uncovered for use (flowable substance delivered into fluid chamber 412 to move proximal sheath 272 in proximal direction to unsheathe portion of prosthetic device 150, para. [0122]); and 
	a second actuator (fluid source delivered into fluid chamber 410 via fluid system 206, paras. [0110]-[0111] and [0122]) in fluid communication with the second channel (fig. 6), wherein the second actuator axially couples the distal portion of the catheter with the sheath (fig. 6) so that transmission of inflation fluid along the second channel drives the sheath axially in opposition to the first actuator (flowable substance delivered into fluid chamber 410 moves distal sheath 270 distally, para. [0122]) and extends a distal end of the catheter body distally relative to the receptacle (distal end of catheter body 
	Regarding claim 19, Deem discloses the device of claim 1. Deem further discloses wherein the distal portion of the catheter body has a lumen slidably receiving a shaft (rod 450, which is connected to distal sheath 270 and would therefore be slidably received in passageway 444 when distal sheath 270 slides distally, paras. [0123]-[0125]; figs. 5-6), a distal end of the shaft being affixed to a distal end of the sheath (para. [0123]), and wherein a seal is maintained between the shaft and the catheter body when the sheath moves between the first position and the second position (sealing member 322 forms seal with distal sheath 270 when it is moved distally, para. [0123]).
Claim(s) 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roberts (US 5545209).
	Regarding claim 21, Roberts discloses (abstract; col. 6 line 35-col. 10 line 10; figs. 1-6) a catheter-based prosthetic heart valve deployment system (device includes delivery of prosthesis 12 to heart valve, therefore one of ordinary skill would’ve understood device to be capable of deploying prosthetic heart valve, col. 8 lines 35-55) comprising: 
	an elongate flexible catheter body (20, fig. 1) having a proximal end and a distal portion with an axis therebetween (fig. 1), the distal portion configured for supporting a prosthetic heart valve (distal portion is capable of supporting a prosthetic heart valve since it supports prosthesis 12, col. 6 lines 35-51; fig. 1); 
	a tubular sheath (inflation constraint 14 in the form of a sheath, col. 6 lines 35-51; figs. 1-3) having a lumen slidably receiving the distal portion therein (figs. 1-3), the sheath having an outer profile (outer profile of 14); 
	a first fluid channel extending axially along the catheter body (inflation lumen 21, col. 6 lines 35-51; fig. 3); and 



	Regarding claim 22, Roberts discloses (abstract; col. 6 lines 35-col. 10 line 10; figs. 1-6) a method for deploying a catheter-based tool, the method comprising: 
	introducing an elongate flexible catheter body (20, fig. 1) distally into a patient body (device introduced into body, col. 8 line 57-col. 9 line 10; fig. 1), the distal portion supporting a tool (prosthesis 12, figs. 1-3); 
	transmitting fluid distally from outside the patient into a first channel extending along the catheter body (balloon inflated via inflation device 28 transmitting fluid along inflation lumen 21, col. 8 line 57-col. 9 line 10; fig. 8); and 
	radially expanding a balloon and driving a tubular sheath over the distal portion, between a first position over the tool and a second position (sheath 14 moved axially as balloon is inflated to a position proximal of balloon and prosthesis 12 and therefore moved over distal portion and tool, figs. 3-6), with the transmitted fluid (sheath 14 moved axially during balloon inflation, col. 8 line 57-col. 9 line 27), wherein the radial expanding of the balloon increases a profile of the balloon to an inflated profile larger than the sheath (figs. 3-6 depict balloon 10 inflated to a profile larger than an outer profile of sheath 14).
Claim(s) 23 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hepke (US 2015/0057738 A1).
	Regarding claim 23, Hepke discloses (abstract; paras. [0063]-[0077]; figs. 1-3) a catheter-based tool deployment system comprising: 
	an elongate flexible catheter body (body of catheter 1, para. [0064]) having a proximal end and a distal portion with an axis therebetween (fig. 1); 
	a receptacle for receiving a therapeutic or diagnostic tool along the distal portion of the catheter body (cavity 2 receives stent including artificial heart valve, para. [0064]; fig. 1); 
	a tubular sheath (sleeve 30, fig. 1) having a lumen slidably receiving the distal portion of the catheter therein (fig. 1); 
	a first fluid channel (outer lumen 7, para. [0066]; fig. 1) extending axially along the catheter body (fig. 1); and 
	a first actuator (first balloon 20) disposed along the distal portion in fluid communication with the first channel (para. [0066]), the first actuator coupling the distal portion with the sheath so that, in response to fluid transmitted along the first channel, the first actuator drives the sheath axially between a first position over the receptacle and a second position axially offset from the first position such that the tool is uncovered for use (interior of first balloon 20 acted on by fluid to cause inflation and move sleeve 30 proximally to uncover stent, para. [0071]; figs. 1-3).
Allowable Subject Matter
Claims 2, 4-5, 10-13, 16, 18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Regarding claim 2, the closest prior art of record fails to teach, suggest or render obvious the combination of features claimed, specifically the second actuator comprising a balloon as claimed, and it 
	Regarding claim 18, the closest prior art of record fails to teach, suggest or render obvious the combination of features claimed, specifically the first actuator comprising a balloon as claimed, and it would not be obvious to modify the device of Deem to incorporate a balloon since Deem discloses a piston device transmitting fluid to fluid chambers to move proximal and distal sheaths proximally/distally.
	Regarding claim 20, the closest prior art of record fails to teach, suggest or render obvious the combination of features claimed, specifically the second actuator comprising a balloon as claimed, and it would not be obvious to modify the device of Deem to incorporate a balloon since Deem discloses a piston device transmitting fluid to fluid chambers to move proximal and distal sheaths proximally/distally.
Claims 3, 6-9, 14-15 and 17 would be allowable if rewritten to overcome the rejection(s) or objections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 5817101 to Fiedler, disclosing a fluid actuated stent delivery system including first and second bellows-operated sleeve members.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIGID K BYRD whose telephone number is (571)272-7698. The examiner can normally be reached Mon-Fri 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571)-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIGID K BYRD/Examiner, Art Unit 3771  

/DIANE D YABUT/Primary Examiner, Art Unit 3771